J-S07011-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                    v.

PATRICK OKEY

                         Appellant                  No. 1065 MDA 2016


                Appeal from the Order Entered June 14, 2016
                In the Court of Common Pleas of York County
                 Civil Division at No(s): 2016-SU-001397-64


BEFORE: BOWES, LAZARUS, AND MUSMANNO, JJ.

JUDGMENT ORDER BY BOWES, J.:                       FILED MARCH 07, 2017

        Patrick Okey appeals from the order entered June 14, 2016, denying

his petition to proceed in forma pauperis (“IFP”). We dismiss this appeal as

moot.

        The pertinent facts are as follows.    In May 2008, Appellant was

charged with two counts of luring a child into a motor vehicle, and one count

of stalking, after he approached a minor child on three occasions, and

offered her a ride on one of those occasions. A jury found Appellant guilty of

one count each of luring and stalking the child.      Subsequently, he was

sentenced to one year less one day to two years less two days incarceration

for luring the child, and a concurrent term of three to twelve months

incarceration for stalking.   Appellant also became subject to the reporting
J-S07011-17



requirements of the then-enacted Megan’s Law.              Appellant appealed,

challenging the sufficiency of the evidence against him, and we affirmed.

Commonwealth v. Okey, 4 A.3d 185 (Pa.Super. 2010) (unpublished

memorandum).

      Thereafter, Appellant was released from custody. Appellant failed to

register with the Pennsylvania State Police in accordance with his Megan’s

Law reporting requirements. On January 27, 2011, Appellant was charged

with a violation of Megan’s Law, and after being found guilty of that offense,

he received a sentence of two to four years incarceration. On May 19, 2016,

Appellant filed a petition for writ of habeas corpus in the civil division of the

Court of Common Pleas of York County.         Concomitantly, Appellant filed a

petition for leave to proceed IFP. On June 14, 2016, the court transferred

Appellant’s habeas petition to the court’s criminal division, and for that

reason, denied Appellant’s IFP petition.    Appellant filed this timely appeal.

The court did not direct him to file a Rule 1925(b) statement of errors

complained of on appeal, however, it authored its own Rule 1925(a) opinion.

      While this matter was pending on review, Appellant filed a habeas

petition and petition to proceed IFP with this Court.        By order entered

September 2, 2016, we denied those petitions without prejudice, finding that

they must be decided in the first instance by the trial court.       Thereafter,

Appellant re-filed those petitions with the trial court. The trial court granted

Appellant’s re-filed petition to proceed IFP, thereby rendering this appeal

                                      -2-
J-S07011-17



moot. Appellant’s re-filed habeas petition was treated as a PCRA petition,

and the PCRA court denied Appellant’s petition without a hearing.         On

November 14, 2016, Appellant filed a pro se correspondence with the PCRA

court, which the court treated as a notice of intent to appeal in its ensuing

Rule 1925(a) opinion in this appeal. However, it did not docket it as such.

      Although the PCRA matter is not properly before us due to a

breakdown in the processes of the court, the errant procedural posture can

be rectified without causing prejudice to Appellant or the Commonwealth.

We agree with the trial court that Appellant’s pro se correspondence evinces

a clear intent to appeal the denial of PCRA relief. Accordingly, we dismiss

this appeal docketed at 1065 MDA 2016 as moot, and direct the trial court to

docket Appellant’s November 14, 2016 pro se correspondence as a timely

notice of appeal.

      Appeal dismissed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2017




                                    -3-